COURT OF CHANCERY
                                    OF THE
 SAM GLASSCOCK III
   VICE CHANCELLOR
                              STATE OF DELAWARE                   COURT OF CHANCERY COURTHOUSE
                                                                            34 THE CIRCLE
                                                                     GEORGETOWN, DELAWARE 19947



                                         November 5, 2021


 Richard A. Barkasy, Esquire                      Herbert W. Mondros, Esquire
 Schnader Harrison Segal & Lewis LLP              Seth D. Rigrodsky, Esquire
 824 N. Market Street, Suite 800                  Gina M. Serra, Esquire
 Wilmington, DE 19801                             Rigrodsky Law, P.A.
                                                  300 Delaware Avenue, Suite 210
                                                  Wilmington, DE 19801


               RE: Davenport Investments, LLC v. Toro Real Estate Partners, LLC, et
               al, C.A. No. 2019-0284-SG

Dear Counsel:

       I am in receipt of the letter regarding equitable relief filed November 3, 2021
by the Plaintiff’s counsel. I have reviewed the case, and in the interest of the litigants’
and the courts’ efficiency, I will retain jurisdiction over the case under the clean-up
doctrine.
       To the extent the foregoing requires an order to take place, IT IS SO
ORDERED.

                                         Sincerely,

                                          /s/ Sam Glasscock III
                                          Vice Chancellor


cc: All counsel of record (by File & ServeXpress)